Title: To George Washington from James Lovell, 19 November 1775
From: Lovell, James
To: Washington, George



Provost’s Prison Boston Novr 19th 1775.
May it please your Excellency!

I wish at this Time to waive the Expression of my Veneration of your Character, in a still-lively Hope that Providence will bless me with the Opportunity of attempting it by the united sincere Language of my Eyes & Lips; tho’ even that must prove inadequate.
Personally a Stranger to you, my Sufferings have yet affected your benevolent Mind; and your Exertions in my Favor have made so deep an Impression upon my grateful Heart as will remain till the Period of my latest Breath.
Your Excellency is already informed that the Powers of the military Government established in this Town have been wantonly & cruelly exercised against me, from the 29th of June last.

I have, in vain, repeatedly sollicited to be brought to some Kind of Tryal for my pretended Crime. In Answer to a Petition of that Sort presented on the 16th of October, I am directed, by Capt. Balfour, Aid de Camp to Genl Howe, to seek the Release of Colll Skene and his Son, as the sole Means of my own Enlargement. This Proposition appears to me extremely disgraceful to the Party from which it comes; and a Complyance with it wou’d be pregnant with dangerous Consequences to my Fellow-citizens: But while my own Spirit prompts me to reject it directly with the keenest Disdain, the Importunity of my distressed Wife and the Advice of some whom I esteem have checked me down to a Consent to give your Excellency this Information. I have the fullest Confidence in your Wisdom; and I shall be perfectly resigned to your Determination whatever it may be. I must not, however, omit to say that, should you condescend to stigmatize this Proceeding of my Enemies by Letter, the Correction might work some Change in favor of myself, or, at least, of my Family, which must, I think, perish thro’ Want of Fewel & Provision in the approaching Winter, if it continues to be deprived of my Assistance. I have the Honor to be your Excellency’s devoted Friend & Servt

James Lovell

